DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of claim 19 must be shown or the features canceled from the claim.  In particular, claim 19 states that both the first and second electrical conductors are formed on the first major surface.  However, the figures all show the first conductor on the first surface, and the second conductor on the second surface.  For the purposes of examination, it will be assumed this was a typo, and the claim should read that the second conductor is on the second major surface.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 8-9, 12-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kishi et al. (JP 08-018109) in view of Cai et a. (CN 104425395).
Regarding claim 1, Kishi teaches a method comprising:
providing an array of solid semiconductor dies (Fig. 1B, dies 1) each extending between a first end and an opposite, second end thereof (left and right ends as seen in Fig. 1B);
filling a flowable polymeric material (Fig. 2d, flowable polymer 5, see paragraph [0012], made of epoxy resin) onto the major surface of the first liner (top surface of 2);
solidifying the polymeric material to form a layer of polymeric matrix material (see Fig. 2d-e, flowed in Fig. 2d and then solid in 2e, and paragraph [0008]), wherein the array of solid semiconductor dies is at least partially embedded in the layer of polymeric matrix material (see Fig. 2d);

electrically connecting the first ends of the dies (see paragraph [0014], Fig. 5)
Kishi teaches that the chips are attached to the plates (2) by an adhesive such as wax (see paragraph [0012] and claim 4), but does not specifically teach sinking the first ends of the dies into a major surface of a first liner.  However, Cai teaches that when placing chips onto a temporary substrate for encapsulation, an adhesive (200, Fig. 3A) is used, and the chips sink into the adhesive (see Fig. 3A). It would have been obvious to a person of skill in the art at the time of the priority date to use an adhesive because the dies would otherwise not stay stationary during the encapsulation process, and the use of an adhesive is specifically taught by Kishi, and Cai teaches that it is inherent when using an adhesive that the dies will sink in some (see paragraph [0072]), and is advantageous because it allows for easier external electrical connections (see paragraph [0073]).

Regarding claim 2, Kishi in view of Cai teaches the method of claim 1 further comprising providing a second liner in contact with the array of dies at the second ends thereof on the side opposite to the first liner (see Kishi Fig. 1c, paragraph [0012]; it would have been obvious to a person of skill in the art that an adhesive would also be used on the top plate).

Regarding claim 4, Kishi in view of Cai teaches the method of claim 1 further comprising electrically connecting the second ends of the array of dies (see Kishi Fig. 5).

Regarding claim 6, Kishi in view of Cai teaches the method of claim 1 further comprising coating an electrically conductive, low-surface energy material on the second ends of the array of dies on the side opposite to the first liner (see Kishi paragraph [0014], silver coated on).

Regarding claim 8, Kishi in view of Cai teaches the method of claim 1 further comprising melting the major surface of the first liner to allow the first ends of the array of dies to sink into the major surface under a pressure (inherent that the wax would be softened/melted in order to allow for adhesion).

Regarding claim 9, Kishi in view of Cai teaches the method of claim 1, wherein the first liner has at least two layers (glass and wax or solder), each layer having a different melting point (glass has a much higher melting point than wax/solder), such that the layer with the lower melting point faces the array of dies (see paragraph [0008] and Fig. 2d); and further comprising heating the layer with the lower melting point past a softening point thereof such that the first ends of the dies are submerged in the layer with the lower melting point (see paragraph [0008], wax and solder would require heating to adhere).

Regarding claim 12, Kishi teaches an electronic film device comprising:
a layer of polymer matrix material (Fig. 5, epoxy resin 5), the layer having opposite first and second major surfaces (top and bottom);
an array of solid semiconductor dies (dies 4) being at least partially embedded in the layer, the dies each extending between a first end and a second end thereof (see Fig. 5); and
a first electrical conductor connecting the first ends of the array of dies.
Kishi does not specifically teach the first ends projecting away from the first major surface of the layer.  Kishi teaches that the dies are attached to the glass plates (2) via a wax, solder or other adhesive (see paragraph [0008]).  Cai teaches that when placing chips onto a temporary substrate for encapsulation, an adhesive (200, Fig. 3A) is used, and the chips sink into the adhesive (see Fig. 3A). It would have been obvious to a person of skill in the art at the time of the priority date that the dies will 

Regarding claim 13, Kishi in view of Cai teaches the electronic film device of claim 12 further comprises comprising a second electrical conductor connecting the second ends of the array of thermoelectric chips (see Kishi Fig. 5).

Regarding claim 14, Kishi in view of Cai teaches the electronic film device of claim 13, wherein the first or second electrical conductor has a least a portion directly disposed on the first or second major surface of the layer (see Kishi Fig. 4-5).

Regarding claim 15, Kishi in view of Cai teaches the electronic film device of claim 12, wherein the layer of polymer matrix material is a curing product of a curable polymeric material (Kishi paragraph [0008]).

Regarding claim 16, Kishi in view of Cai teaches the electronic film device of claim 15, wherein the curable polymeric material includes a polyurethane acrylate, a polydimethylsiloxane, or a polyurethane rubber.
Kishi teaches that it is an epoxy resin, but does not specifically teach the material.  However, Aleksov teaches that an encapsulant can be polydimethylsiloxane (see paragraph [0014]).  It would have been obvious to a person of skill in the art that this material could have been used because it would have been simple substitution of one known encapsulating material for another.

Regarding claim 18, Kishi in view of Cai teaches the electronic film device of claim 12, wherein the array of solid semiconductor dies includes at least one n-type thermoelectric die and at least one p-type thermoelectric die (see Kishi paragraph [0008]).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kishi and Cai, further in view of Dai et al. (U.S. Publication No. 2017/0025582).
Regarding claim 3, Kishi in view of Cai teaches the method of claim 1, wherein solidifying the polymeric material comprises thermal or radiation curing.
Kishi teaches that the epoxy is cured (paragraph [0008]), but does not specifically teach that it is a thermal or radiation cure.  However, Dai teaches that a polymer encapsulant over dies can be cured by radiation (see paragraph [0006]).  It would have been obvious to a person of skill in the art that radiation/UV curing could be performed on the polymer because it is an extremely common method of curing epoxy resins.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kishi in view of Cai, further in view of Yue et al. (U.S. Publication No. 2018/0197767).
Regarding claim 7, Kishi in view of Cai teaches the method of claim 1, wherein providing the array of dies comprises disposing the array of dies into a pre-structured tooling, the second ends of the array of dies project away from the pre-structured tooling.
However, Yue teaches a method of placing an array of chips by placing them into a pre-structured tooling (Fig. 1D-3, tooling 10), and then placing them on a substrate (Fig. 6D-F). It would have been obvious to a person of skill in the art at the time of the priority date that a pre-patterned array .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kishi in view of Cai, further in view of We et al. (U.S. Patent No. 9,401,350)
Regarding claim 10, Kishi in view of Cai teaches the method of claim 9, wherein the first liner comprises a layer of polyethylene phthalate and a layer of polyethylene as the layer with the lower melting point.
However, We teaches a similar temporary adhesive used for encapsulation, in which the adhesive uses polyethylene (see col. 8, line 66).  It would have been obvious to a person of skill in the art at the time of the priority date that the adhesive could have been at PET tape because it would have been simple substitution of one material for another.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kishi in view of Cai and Dai, further in view of Aleksov et al. (U.S. Publication no. 2015/0325491).
Regarding claim 11, Kishi in view of Cai and Dai teaches the method according to claim 3, wherein the flowable polymeric material includes a polyurethane acrylate, a polydimethylsiloxane, or a polyurethane rubber.
Kishi teaches that it is an epoxy resin, but does not specifically teach the material.  However, Aleksov teaches that an encapsulant can be polydimethylsiloxane (see paragraph [0014]).  It would have been obvious to a person of skill in the art that this material could have been used because it would have been simple substitution of one known encapsulating material for another.

Claims 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kishi in view of Cai, further in view of Pedaci et al. (U.S. Publication No. 2017/0033272).
Regarding claim 17, Kishi in view of Cai teaches the electronic film device of claim 12, wherein the layer of polymer matrix material is a flexible layer.
Kishi does not specifically teach that it is a flexible device, however, Pedaci teaches a flexible thermoelectric module using flexible polymer (see paragraph [0018]).  IT would have been obvious to a person of skill in the art at the time of the priority date that the polymer could have been a flexible polymer because flexible modules are very common in order to improve the structural integrity of the device when under strain.

Regarding claim 19, Kishi teaches a flexible thermoelectric module comprising:
a layer of flexible polymer material (polymer layer 5), the layer having opposite first and second major surfaces (top and bottom);
an array of solid thermoelectric dies (dies 4) being at least partially embedded in the layer, the dies each extending between a first end and a second end thereof (see Fig. 5), both ends being exposed from the layer of flexible polymer material (see Fig. 3)
a first electrical conductor extending on the first major surface of the layer to connect the first ends of the array of dies (see Kishi Fig. 4); and
a second electrical conductor extending on the first major surface of the layer to connect the second ends of the array of dies (see Fig. 5 of Kishi, as interpreted by the examiner to comply with the specification and drawings, see discussion above with respect to the drawings.
Kishi does not specifically teach that it is a flexible device, however, Pedaci teaches a flexible thermoelectric module using flexible polymer (see paragraph [0018]).  IT would have been obvious to a person of skill in the art at the time of the priority date that the polymer could have been a flexible 
Kishi does not specifically teach at least one of the first and second ends projecting away from the layer.  Kishi teaches that the dies are attached to the glass plates (2) via a wax, solder or other adhesive (see paragraph [0008]).  Cai teaches that when placing chips onto a temporary substrate for encapsulation, an adhesive (200, Fig. 3A) is used, and the chips sink into the adhesive (see Fig. 3A). It would have been obvious to a person of skill in the art at the time of the priority date that the dies will sink in some (see paragraph [0072]) to the deformability of the adhesive/wax/solder, and results in an advantageous exposure of the ends of the die because it allows for easier external electrical connections (see paragraph [0073]).

Regarding claim 20, Kishi in view of Cai teaches the flexible thermoelectric module of claim 19, wherein the first ends of the dies project away from the first major surface of the layer.
Kishi teaches that the dies are attached to the glass plates (2) via a wax, solder or other adhesive (see paragraph [0008]).  Cai teaches that when placing chips onto a temporary substrate for encapsulation, an adhesive (200, Fig. 3A) is used, and the chips sink into the adhesive (see Fig. 3A). It would have been obvious to a person of skill in the art at the time of the priority date that the dies will sink in some (see paragraph [0072]) to the deformability of the adhesive/wax/solder, and results in an advantageous exposure of the ends of the die because it allows for easier external electrical connections (see paragraph [0073]).




Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, the prior art, alone or in combination, fails to teach or suggest wherein the polymeric material is cured from the side of the first ends, and an uncured material at the second ends is removed after curing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525.  The examiner can normally be reached on Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/EVAN G CLINTON/Examiner, Art Unit 2816  

/SELIM U AHMED/Primary Examiner, Art Unit 2896